DETAILED ACTION
This is in reference to communication received 10 September 2022. Cancellation of claims 10 and 20 is acknowledged. Addition of claims 21 – 22 is acknowledged. Claims 1 – 9, 11 – 19 and 21 – 22 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9, 11 – 19 and 21 – 22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 9, 11 – 19 and 21 – 22 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 12, representative of claim1 is directed towards a method, which is a statutory category of invention. Although, claim 12 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 12 recites invention directed to:


    PNG
    media_image1.png
    665
    659
    media_image1.png
    Greyscale

as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
 This judicial exception is not integrated into a practical application because, in particular, the claim recites storing information in a database (log file), receiving by a first device (a computer with a processor with data storage, data receiving and data transmission) a request for information about an asset which is not listed in the market (e.g. Multiple Listing Service) as available for sale, and providing the identified information to the requesting user. If primary device receives an intent of the user about the asset, primary device appends the buyer interest in the profile associated with the asset, and generates a communication (e.g. email, SMS) about the buyer’s interest and communicates/provides the generated communication to the owner of the asset. Further, claimed invention recites that Blockchain (an old and know technology known to one of ordinary skill in the art) will be used to store the records in a database. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, transmitting the resulting information from a primary device to a secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements of a processor, a receiver and a database for providing profile information associated with an asset which is not in the market for sale to the requesting buyer, and communicating the buyer interest to the owner of the asset amounts to no more than mere instruction to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claims 2-3, 11 and 13-14, these claims recite the limitation directed to type of information associated with the 9item(s) in a database. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above. Also,
As for dependent claims 4 and 15, these claims recite limitations that further define creation of user login credentials for accessing the primary device (server). These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 5-6 and 16-17, these claims recite the limitation directed to enabling users to update the their information in the database. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 7 and 18, these claims recite the limitation directed to enabling users to access documents by clicking on a link, a hyperlink, etc.. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 8 and 19, these claims recite the limitation directed to adding a feature that will provide the capability for facilitating telephone call or video call. There is not claim on what condition will enable these features. Therefore, as currently claimed, these claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claim 9, this claims recite the limitation directed to documenting that Blockchain technology will be implemented in the server for transaction security. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 10 and 20, these claims recite the limitation directed to transmitting additional information like contact information or a service provider who can assist in acquiring the asset. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 – 7, 9 12 – 13, 15 – 18 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US Publication 2016/0093007 in view of King et al. US Publication 2007/0162347 and McGee et al. US Publication 2019/0318433.

Regarding claims 12, 1 and 9, Richardson teaches transactional real estate  system (TRES) and method for facilitating buying and selling of a real-estate property, comprising: 
storing, in a database, information regarding a plurality of user profiles, wherein each user profile of the plurality of user profiles is associated with a user, a plurality of real estate asset profiles or a plurality of high value asset profiles, wherein each real estate asset profile of the plurality of real estate asset profiles is associated with a real estate asset of an owner or each high asset value profile of the plurality of high value asset profiles is associated with a high value asset of an owner (Richardson, the database may store information, such as seller information, property information, status information, buyer information, contract information etc. received from sellers and buyers) [Richardson, 0015];
Richardson does not explicitly teach each real estate asset of the plurality of real estate assets is not listed or offered for sale and each high value asset of the plurality of high value assets is not listed or offered for sale. However, Hoover teaches system and method for registering potential acquirers who are interested in acquiring rights in assets that are not currently on the market is provided. In one embodiment, a register interest service provides a register interest system that receives from a potential acquirer of assets an indication that the potential acquirer is interested in acquiring rights in a specific asset that is not currently on the market. For example, if the asset is a house, then a potential buyer may register their interest in a specific house ( e.g., at 123 Main St.) that is not currently being offered for sale. The register interest system stores indications that the potential acquirers are interested in specific assets [King, 0028].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Richardson by adopting teachings of King to implement a model for selling assets that people are interested in buyingthe asset that is not currently for sale [King, 0005],
Richardson in vies of King teaches system and method further comprising:
storing, in a database, information regarding a plurality of user profiles, wherein each user profile of the plurality of user profiles is associated with a user, a plurality of real estate asset profiles or a plurality of high value asset profiles, wherein each real estate asset profile of the plurality of real estate asset profiles is associated with a real estate asset of an owner or each high asset value profile of the plurality of high value asset profiles is associated with a high value asset of an owner(Richardson, the database may store information, such as seller information, property information, status information, buyer information, contract information etc. received from sellers and buyers) [Richardson, 0015], and further wherein each real estate asset of the plurality of real estate assets is not listed or offered for sale and each high value asset of the plurality of high value assets is not listed or offered for sale (King, a register interest service provides a register interest system that receives from a potential acquirer of assets an indication that the potential acquirer is interested in acquiring rights in a specific asset that is not currently on the market. For example, if the asset is a house, then a potential buyer may register their interest in a specific house ( e.g., at 123 Main St.) that is not currently being offered for sale. The register interest system stores indications that the potential acquirers are interested in specific assets) [King, 0028];
receiving, with a receiver, a request to access a real estate asset profile of a real estate asset or a high value asset profile of a high value asset, wherein the request to access the real estate asset profile or the high value asset profile is transmitted from a first communication device, wherein the first communication device is associated with the user (Richardson, The buyer interested in the property may access the listing on the user application. For example, a buyer may download the user application and select on a map, an area where he may be looking for a property. Upon selection of the area of interest, the application may provide a listing of property 'for sale' in that area) [Richardson, 0020];
processing, with a processor, the request to access the real estate asset profile for the real estate asset which is not listed or offered for sale, or the request to access the a high value asset profile for the high value asset which is not listed or offered for sale (King, The potential buyer can then use the register vehicle interest system to register their interest in the specific vehicle (a high value asset) having that unique identifier (e.g. tag number of the specific vehicle). Upon receiving the unique identifier for the potential buyer, the register vehicle interest system may locate information about that vehicle from a vehicle ID system. For example, a governmental entity that licenses vehicles (e.g., state, province, or country) may provide a database that maps the unique identification of the vehicle to detailed information (e.g., owner name and address and vehicle description); The component may use an image recognition system to identify the house from photographs of houses that are stored by the register interest system. In block 1005, the component responds to the potential buyer with the address of the identified house and requests the potential buyer to confirm the address) [King, 0036, 0054];
transmitting, from a transmitter, the real estate asset profile for the real estate asset or the high value asset profile for the high value asset and contact information for the owner of the real estate asset or the high value asset (King, In block 1005, the component responds to the potential buyer with the address of the identified house and requests the potential buyer to confirm the address) [King, 0054, also see Richardson, 0020 which teaches that the application may provide a listing of property];
providing or displaying, at or via the first communication device, an electronic forum or a webpage containing the real estate asset profile for the real estate asset or the high value asset profile for the high value asset and the contact information for the owner of the real estate asset or the high value asset, wherein the contact information for the owner of the real estate asset or the high value asset is displayed via the electronic forum or the webpage (Richardson, The list (e.g. list of one property) may contain filtered property identification information. For example, the filtered information may include an asking price, an address, general build description, number of bedrooms and bathrooms, etc., for each of the properties on the list. Upon selection of a property from the list, the application may provide detailed information for the selected property) [Richardson, 0020; also see Fig. 5 and associated disclosure];
displaying, via the electronic forum or the webpage the contact information for the owner of the real estate asset or the high value asset (King, For example, the filtered information may include an asking price, an address, general build description, number of bedrooms and bathrooms, etc., for each of the properties on the list. Upon selection of a property from the list, the application may provide detailed information for the selected property) [Richardson, 0020];
receiving information, transmitted from the first communication device, regarding an interest by the user in purchasing the real estate asset which is not listed or offered for sale, or regarding an interest in the user purchasing the high value asset which is not listed or offered for sale, or regarding an offer by the user to purchase the real estate asset which is not listed or offered for sale, or the high value asset which is not listed or offered for sale (Richardson, TRES may allow the buyer to make an offer without requesting a showing. For example, when displaying the listing of the selected property, the user application, may provide an option to make an express offer. The TRES may create a packaged offer based on the buyers input. The packaged offer may include user provided terms as well as standard terms determined by the TRES. The TRES may send the packaged offer to the seller. The packaged offer may be sent in a digital format to the seller) [Richardson, 0024];
storing, in the database, and in the real estate asset profile or in the high value asset profile, the information regarding the user and the interest by the user in purchasing the real estate asset which is not listed or offered for sale, or information regarding the user and the interest by the user in purchasing the high value asset which is not listed or offered for sale, or information regarding the user and information regarding the offer by the user to purchase the real estate asset which is not listed or offered for sale, or information regarding the user and information regarding the offer by user to purchase the high value asset which is not listed or offered for sale (King, In block 1005, the component responds to the potential buyer with the address of the identified house and requests the potential buyer to confirm the address. In decision block 1006, if the potential buyer confirms the address, then the component continues at block1007 …. . In block 1007, the component registers the potential buyer's interest in the house and then completes) [King, 0054]; and
storing, in the database and in the real estate asset profile or in the high value asset profile, information regarding an action or an activity of the user regarding the real estate asset which is not listed or offered for sale, the real estate asset profile, the high value asset which is not listed or offered for sale, or the high value asset profile, wherein the information regarding the user, the user's interest in the real estate asset or the high value asset, or any offer by the user to purchase the real estate asset which is not listed or offered for sale or the high value asset which is not listed or offered for sale (King, In block 1005, the component responds to the potential buyer with the address of the identified house and requests the potential buyer to confirm the address. In decision block 1006, if the potential buyer confirms the address, then the component continues at block1007 …. . In block 1007, the component registers the potential buyer's interest in the house and then completes; In block 2205, the component updates the registered interest store to indicate the potential buyer's interest in the vehicle (high value asset)) [King, 0054, 0067];
automatically generating, with the processor or the apparatus, an alert message containing information regarding the interest by the user in purchasing the real estate asset which is not listed or offered for sale, or information regarding the interest by the user in purchasing the high value asset which is not listed or offered for sale, or information regarding the offer by the user to purchase the real estate asset which is not listed or offered for sale or the high value asset which is not listed or offered for sale, or containing information regarding an action or an activity by the user regarding the real estate asset which is not listed or offered for sale, the real estate asset profile, the high value asset which is not listed or offered for sale, or the high value asset profile (King, Fig. 6 and associated disclosure];
automatically transmitting, from the apparatus, the alert message to a second communication device, wherein the second communication device is associated with the owner of the real estate asset or the owner of the high value asset (King, Fig. 6 and associated disclosure]; and
Richardson in view of King does not teach using blockchain technology. However, McGee teaches that a real-estate related marketplace may be integrated with blockchain whereby secured blockchain-based ledger structures are generated to facilitate a secure and traceable real estate process [McGee, 0058].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Richardson in view of Hastings and FSBO by adopting teachings of McGee to facilitate a secure and traceable real estate transaction process.
Richardson in view of King and McGee teaches system and method for storing, using distributed ledger and blockchain technology, for each real estate asset or for each high value asset, which is not listed or offered for sale, information regarding a listing of any offer or any offers made by a user or users interested in purchasing the real estate asset or the high value asset [McGee, 0058].

Regarding claims 13 and 2, Richardson in view of King and McGee teaches system and method, wherein the real estate asset profile for the real estate asset which is not listed or offered for sale, or the high value asset profile for the high value asset which is not listed or offered for sale contains a picture, a photograph, or a video presentation, of or regarding the real estate asset or the high value asset (Richardson, The buyer may select a property listing from the list. Upon selection of a property listing, the TRES may provide additional information about the selected property. For example, the TRES may provide property details, property location, property characteristics, photographs, etc.) [Richardson, 0021].

Regarding claims 15 and 4, Richardson in view of King and McGee teaches system and method further comprising receiving information for creating a user profile, wherein the information for creating the user profile is transmitted from the first communication device or from a third communication device; creating the user profile; and storing the user profile (Richardson, When buyer 122 has selected one or more properties he is interested in, application may prompt him to create a user account with the TRES; Buyer may create login credentials including a user name and a password. The buyer's profile may be stored locally on buyer's device 102 or server 110) [Richardson, 0041, 0042].

Regarding claims 16 and 5, Richardson in view of King and McGee teaches system and method further comprising: receiving information for editing or updating a user profile; updating the user profile; and storing the user profile (King, the potential buyer selects an update comments button 507 to update the comments) [King, 0047].

Regarding claims 17 and 6, Richardson in view of King and McGee teaches system and method further comprising:
receiving a request transmitted from the second communication device to access the real estate asset profile for the real estate asset or to access the high value asset profile for the high value asset; receiving information to update information in the real estate asset profile or the high value asset profile; updating the real estate asset profile or the high value asset profile; and storing the real estate asset profile or the high value asset profile (Richardson, An appraiser and login and upload appraisal reports. The TRES system allows for any aspect of the contracts to be adjusted to facilitate the transaction RE: amend/extend. Change closing date, change purchase price, changing inclusions and exclusions) [Richardson, 0106].

Regarding claims 18 and 7, Richardson in view of King and McGee teaches system and method further comprising:
receiving a request transmitted from a third communication device associated with the owner of the real estate asset or the high value asset to access the real estate asset profile for the real estate asset or to access the high value asset profile for the high value asset; receiving a document regarding the real estate asset or the high value asset or a link or a hyperlink to a document regarding the real estate asset or the high value asset; and updating the real estate asset profile or the high value asset profile to include the document regarding the real estate asset or the high value asset or to include the link or the hyperlink to a document regarding the real estate asset or the high value asset (Richardson, upon completion of all elements of the listing, seller 120 may be prompted to a contract screen where he/she may view fees associated with using the TRES and a link to the seller's listing agreement. Seller 120 may accept and sign the seller's listing agreement digitally) [Richardson, 0127].

Regarding claims 22 and 21, Richardson in view of King and McGee teaches system and method further comprising transmitting information contained in the real estate asset profile or the high value asset profile and contact information for a governmental entity, a broker or agent, a service provider, an information or analytics provider, or a financial institution, to the first communication device (King, The service provider may also provide the potential buyer and the potential seller with referrals to real estate agents, brokers, lawyers, lenders, and inspectors, collectively who use their own computing devices 1660) [King, 0060].


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US Publication 2016/0093007 in view of King et al. US Publication 2007/0162347, McGee et al. US Publication 2019/0318433 and Merati US Publication 2019/0037134.

Regarding claims 3 and 14, Richardson in view of King and McGee does not explicitly teach videos to be 3-dimensional, or virtual reality or augmented reality. However, Merati teaches system and method for augmented reality real estate MLS and virtual tours. Merati teaches to provide one or more videos and/or virtual tours of a property that completely represents the property, to give potential purchasers or renters a better sense of what the property really looks like [Merati, 0018].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Richardson in view of King and McGee by adopting teachings of Merati to enable a buyer to virtually tour the property form the comfort of their home.
Richardson in view of King, McGee and Merati teaches system and method, wherein the video presentation contains 
3-dimensional video information, 
virtual reality video information, or 
augmented reality video information
(Merati, provide one or more videos and/or virtual tours of a property that completely represents the property, to give potential purchasers or renters a better sense of what the property really looks like; Once the entire property has been recorded (this may include both interior views as well as exterior views of the property), the app (or another app running on the mobile device or other computer or server) may create a virtual tour by offering one or more video recordings to a buyer via wide-area network 106 and Multiple Listing Service (MLS) server 110, augmented reality server 112 and/or media server 101) [Merati, 0018, 0023].


Claims 8, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. US Publication 2016/0093007 in view of King et al. US Publication 2007/0162347 and McGee et al. US Publication 2019/0318433 and Bui US Publication 2019/0080425.

Regarding claims 8 and 19, Richardson in view of King and McGee does not explicitly teach facilitation of a conference call between a buyer and a seller. However, Bui teaches, in embodiments, the ODRESP software application and system may allow real estate users to communicate directly to selected potential real estate agents. In embodiments, the OD RESP software application may provide functionality to allow real estate users and selected real estate agents to communicate via online methods such as online chat, computer telephone calls and/or video conference [Bui, 0045].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Richardson in view of King and McGee by adopting teachings of Bui to provide real-time online communication tools to the users.
Richardson in view of King, McGee and Bui teaches system and method, wherein the apparatus facilitates a telephone call or a video conference between the user and the owner [Bui, 0045].

Regarding claims Claim 11, Richardson in view of King and McGee teaches system and method contact information for the owner of the real estate asset or the high value asset includes a link or a hyperlink to the second communication device, however, King teaches using links which when selected by a user, connects the user to resources addressed in the link (e.g. using of an old and know technology of embedding hyperlinks in webpages to automatically display contents of another page identified by the link) [King, 0048].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify links taught by King and embed it with pointer (e.g. web address) of the second device (seller device, service provider device) to make the system and method more interactive and automate the transaction processing.
Richardson in view of King and McGee teaches system and method, wherein the contact information for the owner of the real estate asset or the high value asset includes a link or a hyperlink to the second communication device [King, 0048];


Response to Arguments
Applicant’s arguments with respect to claims 1 – 9, 11 – 19 and 21 – 22 have been considered but are moot because under new ground of rejection because applicant’s arguments are for added limitations to the amended claims and newly added claims 21 - 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaynshteyn US Publication 2017/0337647 teaches system and method for performing peer to peer real estate transaction.
Cenay Nailor’s published article Examples of Embedded Links (Hyperlinks) teaches usage of hyperlinks in web pages which when clicked upon, information from another page which is addressed in the hyperlink is displayed to the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


October 4, 2022